Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made as of May 1, 2006 and is to be effective as of
January 1, 2006, by and between Impac Commercial Capital Corporation (“ICCC”), a
California corporation (“Employer”), and William D. Endresen, an individual
(“Employee”).

R E C I T A L S

WHEREAS, Employee is knowledgeable of and skillful in the business of Employer,
which includes originating and closing of Commercial and Multifamily loans (the
“Business”);

WHEREAS, Employer believes that Employee is an integral part of its management
and currently is and will become more knowledgeable of and be in part
responsible for developing the Business;

WHEREAS, Employee possesses extensive management experience and knowledge
regarding the Business, including confidential information concerning service
marketing plans and strategy, business plans and projections and the formulas
and models pertaining thereto, customer needs and peculiarities, finances,
operations, billing methods and customer lists; and

WHEREAS, Employee is willing to be employed by Employer and provide services to
Employer and any affiliates or related entities of Employer (as more fully
described in Exhibit A attached hereto) under the terms and conditions herein
stated.

A G R E E M E N T

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, it is
hereby agreed by and between the parties hereto as follows:

1.             Employment, Services and Duties.

 

1.1           Employer hereby employs Employee and Employee hereby accepts such
employment full-time (subject to those exceptions, if any, set forth below) as
President of Employer to perform the duties and functions set forth in Exhibit A
attached hereto and to perform such other duties or functions as are reasonably
required or as may be prescribed from time to time or as otherwise agreed.
Employee shall render his services by and subject to the instructions and under
the direction of the Employer’s Board of Directors and to such persons as the
Board may designate, including the President, Chief Operating Officer and CEO of
Impac Mortgage Holdings, Inc., to whom Employee shall directly report.

1.2           Employee acknowledges and agrees that Employee may be required by
Employer to devote a portion of his working time to perform functions for
Employer’s affiliates or related entities (as set forth in Exhibit A attached
hereto) and that such services are to be performed pursuant to and consistent
with Employee’s duties and obligations under this Agreement.


--------------------------------------------------------------------------------




1.3           Employee will at all times faithfully, industriously and to the
best of his ability, experience and talents perform all of the duties required
of and from him pursuant to the terms of this Agreement. Employee will devote
his full business energies and abilities and all of his business time to the
performance of his duties hereunder and will not, without Employer’s prior
written consent, render to others any service of any kind (whether or not for
compensation) that would interfere with the full performance of Employee’s
duties hereunder, and in no event will engage in any activities that compete
with the Business or that could create a reasonably foreseeable conflict of
interest or the appearance of a reasonably foreseeable conflict of interest;
provided that nothing contained in this Section 1.3 shall preclude Employee from
engaging in or managing Employee’s outside investments.

2.             Term and Termination.

 

2.1           The term of this Agreement shall be through December 31, 2008,
unless extended by the mutual written agreement of Employer and Employee.

2.2           Employee’s employment shall terminate prior to the expiration of
the term set forth in Section 2.1 upon the happening of any of the following
events:

(a)           Voluntary termination by Employee other than for Good Reason (as
defined below); provided that Employee shall be required to provide Employer
with at least 30 days prior written notice of such voluntary termination;

(b)           Death of Employee;

(c)           Employer may terminate Employee under this Agreement for “cause”
if any of the following occurs (any determination of “cause” as used in this
Agreement shall be made only by an affirmative majority vote of the Board of
Directors (not including Employee in the deliberations or vote on the same, if a
director) of Employer):

(i)            Employee is convicted of (or pleads nolo contendere to) (A) a
crime of dishonesty or breach of trust, including such a crime involving either
the property of Employer or Employer’s parent corporation, Impac Mortgage
Holdings, Inc. (“IMH”) (or any affiliate or related entity of Employer or IMH)
or the property entrusted to Employer or IMH (or any affiliate or related entity
of Employer or IMH) by its clients, including fraud, or embezzlement or other
misappropriation of funds belonging to Employer or IMH (or any affiliate or
related entity of Employer or IMH) or any of their respective clients, or (B) a
felony leading to incarceration of more than 90 days or the payment of a penalty
or fine of $100,000 or more;

(ii)           Employee materially and substantially fails to perform Employee’s
job duties properly assigned to Employee after being provided 30 days prior
written notification by the Board of Directors of Employer setting forth those
duties that are not being performed by Employee; provided that Employee shall
have a reasonable time to correct any such failures to the extent that such
failures are correctable and Employer may not terminate Employee for “cause” on
the basis on any such failure that is cured within a reasonable time.

2


--------------------------------------------------------------------------------




(iii)          Employee has engaged in willful misconduct or gross negligence in
connection with his service to Employer or IMH (or any affiliate or related
entity of Employer or IMH) that has caused or is causing material harm to
Employer or IMH (or any affiliate or related entity of Employer or IMH); or

(iv)          Employee’s material breach of any of the terms of this Agreement
or any other obligation that Employee owes to Employer or IMH (or any affiliate
or related entity of Employer or IMH), including a material breach of trust or
fiduciary duty or a material breach of any proprietary rights and inventions or
confidentiality agreement between Employer and Employee or between IMH and
Employee (or between Employee and any affiliate or related entity of Employer or
IMH)(as such agreements may be adopted or amended from time to time by Employer
and Employee).

(d)           By mutual agreement between Employer and Employee;

(e)           The date when Employee is declared legally incompetent under the
laws of the State of California, or if Employee has a mental or physical
condition that can reasonably be expected to prevent Employee from carrying out
his essential duties and obligations under this Agreement for a period of
greater than six months (any such condition an “Incapacitating Condition”),
notwithstanding Employer’s reasonable accommodations (to the extent required by
law);

(f)            Employer may terminate Employee under this Agreement at will (and
without cause) upon written notice at any time. Unless otherwise provided in
such notice, such termination shall be effective immediately upon providing
written notice to Employee; or

(g)           Employee may terminate his employment under this Agreement for
Good Reason upon providing Employer at least 30 days prior written notice of
such termination stating the basis on which Employee has determined that he has
Good Reason to terminate his employment; provided that Employer shall have a
reasonable time after receiving such notice to cure any event that would
constitute Good Reason for Employee to terminate his employment (provided such
event is curable) and Employee may not terminate his employment for Good Reason
on the basis of any such event that is cured within a reasonable time. “Good
Reason” shall mean:

(i)            the assignment to Employee of duties materially inconsistent
with, or a substantial reduction or alteration in, the authority, duties or
responsibilities of Employee as set forth in this Agreement, without Employee’s
prior written consent;

(ii)           the principal place of the performance of Employee’s
responsibilities and duties is changed to a location more than 65 miles from the
location of such place as of the date of this Agreement, without Employee’s
prior written consent;

3


--------------------------------------------------------------------------------




(iii)          a material breach by Employer of this Agreement, including a
reduction by Employer of Employee’s Base Salary, without Employee’s prior
written consent; or

(iv)          a failure by Employer to obtain from IMH or any acquirer of
Employer, before any Acquisition (as defined below) takes place, an agreement to
assume and perform this Agreement.

Good Reason does not include the expiration of the term of this Agreement on
December 31, 2008.

2.3           Except as set forth in Section 4, in the event that Employee’s
employment is terminated pursuant to Section 2.2(a), 2.2(b), 2.2(c), 2.2(d) or
2.2(e) herein, neither Employer nor Employee shall have any remaining duties or
obligations under this Agreement, except that Employer shall pay to Employee, or
his legal representatives, on the date of termination of employment (the
“Termination Date”) or, with respect to any Bonus Incentive Compensation
payments or reimbursement for expenses, as promptly as practical after the
Termination Date, the following:

(a)           Such compensation as is due pursuant to Sections 3.1 (a) and
3.1(b)(i)(ii)(iii) prorated through the Termination Date;

(b)           Any expense reimbursements due and owing to Employee for
reasonable and necessary business and entertainment expenses of Employer
incurred by Employee prior to the Termination Date; and

(c)           The dollar value of all accrued and unused paid time off as
defined in Section 3.1 (c) that Employee is entitled to through the Termination
Date.

2.4           Except as set forth in Section 4, in the event that Employee’s
employment is terminated pursuant to Section 2.2(f) or 2.2(g), neither Employer
nor Employee shall have any remaining duties or obligations under this
Agreement, except that Employer shall pay to Employee, or his representatives,
the amounts set forth in Section 2.3 at the times set forth in Section 2.3 and
the following (provided that payments for health insurance coverage shall be
made to an insurance provider):

(a)           An additional 18 month’s worth of Base Salary as defined in
Section 3.1 (a) to be paid in equal installments over 18 months after Employee
signs and delivers to Employer the Waiver and Release Agreement required
pursuant to Section 2.5; and

(b)           Premiums for continuation of Employee’s health insurance benefit;
under Employer’s group health insurance plan, for the 18 month period succeeding
the Termination Date (with such health insurance coverage to be at a level and
quality equivalent to the health insurance coverage provided by Employer to
Employee

4


--------------------------------------------------------------------------------




immediately prior to the Termination Date, “Equivalent Coverage”). Employer
agrees to transmit following the Termination Date a request (and to join in such
request) from Employee to Employer’s then group health insurance carrier seeking
approval to maintain Employee’s coverage for such period under Employer’s group
plan as though Employee were still employed and without reference to COBRA;
provided that i) Employer makes no representation concerning any future health
insurance carrier’s willingness to consent to such additional coverage; ii)
Employer undertakes no obligation to secure such consent. In the event that such
consent is not forthcoming, then Employee’s continuation coverage shall be
subject to COBRA. Employer shall pay such premiums only so long as (during said
18 month period) Employee remains eligible for such Equivalent Coverage;

(c)           For a period of 18 months after the Termination Date occurs,
Employee shall be paid in equal installments an amount equal to the average
Bonus Incentive Compensation under Sections 3.1(b)(i)(ii)(iii)(iv) of this
Agreement or similar Bonus Incentive Compensation under prior Employment
Agreements that Employee received during the 18 month period that preceded the
Termination Date.

(d)           The payments set forth in Sections 2.4(a), (b) and (c) above are
referred to herein collectively as the “Severance Payments” and each as a
“Severance Payment.”

2.5           As a condition precedent of Employee or his estate receiving any
Severance Payment from Employer, whether in a lump sum payment or a string of
payments or in the form of payment of benefits, Employee or his estate shall, in
consideration for payment of such amount or benefit, sign and deliver to
Employer (against the execution and delivery of the same by the other parties
thereto) the form of Waiver and Release Agreement attached hereto as Exhibit B.
Such Waiver and Release Agreement will not be construed to include any release
of any indemnification rights Employee may have against Employer pursuant to
Employer’s Articles of Incorporation or bylaws, any indemnification agreement or
California Labor Code Section 2800.

2.6           This Agreement shall not be terminated by Employer merging with or
otherwise being acquired by another entity, whether or not Employer is the
surviving entity, or by Employer transferring of all or substantially all of its
assets (any such event, an “Acquisition”).

2.7           In the event of any Acquisition, the surviving entity or
transferee, as the case may be, shall be bound by and shall have the benefits of
this Agreement, and Employer shall not enter into any Acquisition unless the
surviving entity or transferee, as the case may be, agrees to be bound by the
provisions of this Agreement.

5


--------------------------------------------------------------------------------




3.             Compensation.

 

3.1           As the total consideration for Employee’s services rendered
hereunder, Employee shall be entitled to the following during the period that
Employee is employed hereunder:

(a)           A base salary of $250,000 per year (“Base Salary”), payable in
equal installments bi-weekly on those days when Employer normally pays its
employees. Base Salary will be subject to an annual cost of living adjustment
based upon the Consumer Price Index (“CPI”) on each annual anniversary date from
the date of this Agreement;

(b)           Total annual Bonus Incentive Compensation in an annual amount up
to $900,000 to be allocated as follows: (i) up to $250,000 based upon quarterly
Portfolio Credit Quality goals; as more fully defined in Section 3.1(b)(i);
(ii) up to $250,000 based upon quarterly Individual Management Objectives, as
more fully defined in Section 3.1(b)(ii); (iii)up to $300,000 based upon
Quarterly Production Goals, as more fully defined in Section 3.1(b)(iii); and
(iv) up to $100,000 as an Annual Production Incentive, as more fully defined in
Section 3.1(b)(iv). The Bonus Incentive Compensation shall be determined
quarterly by Employer and shall be paid within Thirty (30) days of each quarter
end for which the bonus has been earned, with the exception of the Annual
Production Incentive which will be paid, if earned, within Thirty (30) days of
year end.

(i)            Portfolio Credit Quality Bonus. Up to $250,000 of the Bonus
Incentive Compensation shall be based upon Portfolio Credit Quality which will
be mutually agreed upon quarterly by Employee and Employer’s Board of Directors
or their designees in conjunction with the annual business plan of ICCC. The
Portfolio Credit Quality bonus shall be calculated each quarter by multiplying
(i) $62,500 (the maximum attainable quarterly Portfolio Credit Quality Bonus x
(ii) the Bonus Factor based on percentage completion of quarterly goals as
follows:

% Completion of Quarterly
Goals

 

Bonus Factor

 

 

 

 

 

Less than 50%

 

0

%

 

 

 

 

50 to 75%

 

50

%

 

 

 

 

75.01% to 99.99%

 

75

%

 

 

 

 

100% or more

 

100

%

 

6


--------------------------------------------------------------------------------




(ii)           Individual Management Objectives Bonus. Up to $250,000 of the
Bonus Incentive Compensation shall be based upon quarterly Individual Management
Objectives which will be mutually agreed upon quarterly by Employee and
Employer’s Board of Directors or their designees in conjunction with the annual
business plan of ICCC. The Individual Management Objectives Bonus shall be
calculated each quarter by multiplying (i) $62,500 (the maximum attainable
quarterly Individual Management Objectives Bonus x (ii) the Bonus Factor based
on percentage completion of quarterly goals as follows:

% Completion of Quarterly
Goals

 

Bonus Factor

 

 

 

 

 

Less than 50%

 

0

%

 

 

 

 

50 to 75%

 

50

%

 

 

 

 

75.01% to 99.99%

 

75

%

 

 

 

 

100% or more

 

100

%

 

(iii)          Quarterly Production Goals Bonus. Up to $300,000 of the Bonus
Incentive Compensation shall be based upon Quarterly Production Goals which will
be mutually agreed upon by Employee and Employer’s Board of Directors or their
designees in conjunction with the annual business plan of ICCC. The Quarterly
Production Goals Bonus shall be calculated each quarter by multiplying
(i) $75,000 (the maximum attainable Quarterly Production Goals Bonus x (ii) the
Bonus Factor based on percentage completion of quarterly goals as follows:

% Completion of Quarterly
Goals

 

Bonus Factor

 

 

 

 

 

Less than 75%

 

0

%

 

 

 

 

75 to 79.99%

 

50

%

 

 

 

 

80% to 89.99%

 

60

%

 

 

 

 

90% to 99.99%

 

80

%

 

 

 

 

100% or more

 

100

%

 

7


--------------------------------------------------------------------------------




 

(iv)          Annual Production Incentive Bonus. Up to $100,000 of the Bonus
Incentive Compensation shall be based upon an Annual Production Incentive which
will be mutually agreed upon by Employee and Employer’s Board of Directors or
their designees in conjunction with the annual business plan of ICCC. The Annual
Production Incentive bonus shall be calculated yearly by multiplying
(i) $100,000 (the maximum attainable Annual Production Incentive Bonus x
(ii) the Bonus Factor based on percentage completion of annual production goals
as follows:

% Completion of Annual
Production Goals

 

Bonus Factor

 

 

 

 

 

Less than 100%

 

0

%

 

 

 

 

100% or more

 

100

%

 

(c)           Employee shall accrue paid time off during the period he is
employed hereunder at the rate of four weeks per calendar year, subject to any
vacation benefit accrual cap established by Employer (i.e., once the cap has
been reached, further accrual shall cease until Employee uses some or all of his
accrued time to fall below the accrual cap). The timing of Employee’s vacation
shall be governed by Employer’s usual policies applicable to all employees;

(d)           Employee is entitled to participate in any policies or plans
regarding benefits of employment, including pension, profit sharing, group
health, disability insurance and other employee welfare benefit plans now
existing or hereafter established to the extent that Employee is eligible under
the terms of such plans. Despite the foregoing, Employee is entitled to
participate in any such plan or program only if the executive officers of
Employer generally are eligible to participate in such plan or program. Employer
may, in its sole discretion and from time to time, establish additional senior
management benefit programs as it deems them appropriate. Employee understands
that any such plans may be modified or eliminated in Employer’s sole discretion
in accordance with applicable law; and

(e)           Such other benefits as the Board of Directors of Employer, in its
sole discretion, may from time to time provide.

3.2           During the period that Employee is employed hereunder, Employer
shall reimburse Employee for reasonable and necessary business and entertainment
expenses incurred by Employee on behalf of Employer in connection with the
performance of Employee’s duties hereunder.

8


--------------------------------------------------------------------------------




3.3           There shall be no other automatic adjustments to any of the
compensation paid to Employee under this Agreement other than as described in
Section 3.1 (a) .

3.4           Employer shall have the right to deduct from the compensation due
to Employee hereunder any and all sums required for social security and
withholding taxes and for any other federal, state, or local tax or charge which
may be in effect or hereafter enacted or required as a charge on the
compensation of Employee.

3.5           During the period that Employee is employed hereunder, Employer
shall pay to Employee an automobile allowance in the annualized amount of $6,000
to be paid in bi-weekly increments (prorated for any partial month during the
employment period).

3.6           Employer shall maintain Directors and Officers insurance, and such
coverage shall be substantially similar to coverage provided by Employer’s
affiliates and related entities.

4.             Non-Competition.

 

4.1           At all times during Employee’s employment hereunder, and, if
Employee’s employment is terminated pursuant to Section 2.2(f) or 2.2(g), during
the 18 month period of time after such termination (the “Post-Termination
Payment Period”) and in consideration for any and all payments and benefits
provided to Employee pursuant to this Agreement, during the Post-Termination
Payment Period, Employee shall not, directly or indirectly, engage or
participate in, prepare or set up, assist or have any interest in any person,
partnership, corporation, limited liability company, firm, association, or other
business organization, entity or enterprise (whether as an employee, officer,
director, member, agent, security holder, creditor, consultant or otherwise)
that engages in any activity in those geographic areas where Employer conducts
the Business, which activity is the same as, similar to, or competitive with any
activity engaged in by Employer (wholesale or retail lending operation for
commercial or multifamily loans of $250,000 up to $5,000,000 or such other
business as Employer may engage in). Notwithstanding the foregoing, Employee may
elect at any point during the Post-Termination Payment Period to forego any
future remaining payments or benefits payable under Section 2.4, in which case
the limitations set forth in this Section 4.1 shall terminate at the time of
such election.

4.2           Nothing contained in Section 4.1 shall be deemed to preclude
Employee from purchasing or owning, directly or beneficially, as a passive
investment, less than five percent of any class of publicly traded securities of
any entity so long as Employee does not actively participate in or control,
directly or indirectly, any investment or other decisions with respect to such
entity.

5.             No Compensation from Related Entities.

 

Without prior written approval from Employer’s Board of Directors, Employee
shall not directly or indirectly receive compensation from any company with whom
Employer or any of its affiliates (as “affiliate” is defined in Rule 405
promulgated under the Securities Act of 1933) has any financial, business or
affiliated relationship.

9


--------------------------------------------------------------------------------




6.             Confidentiality; Non-Solicitation and Proprietary Rights.

Concurrently with signing this Agreement, Employee and Employer will sign a
Proprietary Rights and Inventions Agreement in the form attached hereto as
EXHIBIT C (the “Proprietary Rights and Inventions Agreement”).

7.             Copies of Agreement.

Employee authorizes Employer to send a copy of the Proprietary Rights and
Inventions Agreement to any and all future employers which Employee may have,
and to any and all persons, firms, and corporations, with whom Employee may
become affiliated in a business or commercial enterprise, and to inform any and
all such employers, persons, firms or corporations that Employer intends to
exercise its legal rights should Employee breach the terms of the Proprietary
Rights and Inventions Agreement or should another party induce a breach of that
agreement on Employee’s part.

8.             Severable Provisions.

The provisions of this Agreement are severable and if any one or more provisions
is determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any partially unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.

9.             Arbitration.

To the fullest extent allowed by law, any controversy, claim or dispute between
Employee and Employer (or any of its stockholders, directors, officers,
employees, affiliates, agents, successors or assigns) relating to or arising out
of Employee’s employment or the cessation of that employment will be submitted
to final and binding arbitration in Orange County, California for determination
in accordance with the American Arbitration Association’s (“AAA”) National
Rules for the Resolution of Employment Disputes, as the exclusive remedy for
such controversy, claim or dispute. In any such arbitration, the parties may
conduct discovery to the same extent as would be permitted in a court of law.
The arbitrator shall issue a written decision, and shall have full authority to
award all remedies which would be available in court. The arbitrator shall be
required to determine all issues in accordance with existing case law and the
statutory laws of the State of California. Employer shall pay the arbitrator’s
fees and any AAA administrative expenses. In the event Employee files a claim to
collect unpaid payments or benefits payable under Section 2.4, the prevailing
party shall be awarded reasonable attorneys fees and costs. Any judgment upon
the award rendered b, the arbitrator(s) may be entered in any court having
jurisdiction thereof. Possible disputes covered by the above include unpaid
wages, breach of contract, torts, violation of public policy, discrimination,
harassment, or any other employment-related claims under laws including Title
VII of the Civil Rights Act of 1964, the Americans With Disabilities Act, the
Age Discrimination in Employment Act, the California Fair Employment and Housing
Act, the California Labor Code, and any other federal or state constitutional
provisions, statutes or laws relating to an employee’s relationship with his

10


--------------------------------------------------------------------------------


employer. However, claims for workers’ compensation benefits and unemployment
insurance (or any other claims where mandatory arbitration is prohibited by law)
are not covered by this arbitration agreement, and such claims may be presented
to the appropriate court or government agency. BY AGREEING TO THIS MUTUAL AND
BINDING ARBITRATION PROVISION, BOTH EMPLOYEE AND EMPLOYER GIVE UP ALL RIGHTS TO
TRIAL BY JURY. This arbitration policy is to be construed as broadly as is
permissible under relevant law. EMPLOYER AND EMPLOYEE HAVE READ THIS SECTION 9
AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE IDENTIFIED ABOVE.

/s/ RJJ

 

/s/ WDE

 

Employer’s Initials

 

Employee’s Initials

 

10.          Injunctive Relief.

The parties hereto agree that any breach or threatened breach of Section 4 of
this Agreement or the Proprietary Rights and Inventions Agreement will cause
substantial and irreparable damage to Employer in an amount and of a character
difficult to ascertain. Accordingly, to prevent any such breach or threatened
breach, and in addition to any other relief to which Employer may otherwise be
entitled, Employer will be entitled to immediate temporary, preliminary and
permanent injunctive relief through appropriate legal proceedings in any
arbitration, without proof of actual damages that have been incurred or may be
incurred by Employer with respect to such breach or threatened breach. Employee
expressly agrees that Employer will not be required to post any bond or other
security as a condition to obtaining any injunctive relief pursuant to this
Section 10, and Employee expressly waives any right to the contrary. Employee
agrees that this Section 10 is without prejudice to the rights of the parties to
compel arbitration pursuant to Section 9.

11.          Entire Agreement.

This Agreement and the Exhibits attached hereto contain the entire agreement of
the parties relating to the subject matter hereof, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement that are not set forth otherwise herein or the Exhibits
attached hereto. This Agreement supersedes any and all prior agreements, written
or oral, with Employer relating to Employees employment with Employer and any
other subject matter of this Agreement. Any such prior agreements are hereby
terminated and of no further effect and Employee, by the execution hereof,
agrees that any compensation provided for under any such prior agreement is
specifically superseded and replaced by the provision of this Agreement; subject
to the following: (i) any and all compensation previously deferred under any
pre-existing deferred compensation plan shall immediately be paid to Employee
without condition or limitation; and (ii) this Agreement is not intended to
supercede, cancel or replace any stock option or dividend equivalent right
payments that Employee may have or otherwise be entitled to receive. The parties
hereto agree that in no event shall an oral modification of this Agreement be
enforceable or valid.

11


--------------------------------------------------------------------------------




12.          Governing Law.

This Agreement is and shall be governed and construed in accordance with the
laws of the State of California, regardless of any laws on choice of law or
conflicts of law of any jurisdiction.

13.          Notice.

All notices hereunder must be in writing and shall be sufficiently given for all
purposes hereunder if properly addressed and delivered personally by documented
overnight delivery service, by certified or registered mail, return receipt
requested, or by facsimile or other electronic transmission service at the
address or facsimile number, as the case may be, set forth below. Any notice
given personally or by documented overnight delivery service is effective upon
receipt. Any notice given by registered mail is effective upon receipt, to the
extent such receipt is confirmed by return receipt. Any notice given by
facsimile transmission is effective upon receipt, to the extent that receipt is
confirmed, either verbally or in writing by the recipient. Any notice which is
refused, unclaimed or undeliverable because of an act or omission of the party
to be notified, if such notice was correctly addressed to the party to be
notified, shall be deemed communicated as of the first date that said notice was
refused, unclaimed or deemed undeliverable by the postal authorities, or
overnight delivery service.

If to Employer:

Impac Commercial Capital Corporation

 

 

 

 

1401 Dove Street

 

 

 

 

Newport Beach, California 92660

 

 

 

 

Telephone: (949) 475-3600

 

 

 

 

Facsimile: (949) 475-3969

 

 

 

 

Attention: Ronald Morrison, Esq., General Counsel

 

 

 

 

 

 

 

 

With a copy to:

Ernest W. Klatte, III, Esq.

 

 

 

 

Rutan & Tucker, L.L.P.

 

 

 

 

611 Anton Blvd., 14th Floor

 

 

 

 

Costa Mesa, California 92626

 

 

 

 

Telephone: (714) 641-5100

 

 

 

 

Facsimile: (714) 546-9035

 

 

 

 

 

 

 

 

If to Employee:

William D. Endresen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

Richard K Zepfel, Esq.

 

 

 

 

 

 

 

 

 

Payne & Fears, LLP

 

 

 

 

4 Park Plaza Ste 1100

 

 

 

 

Irvine, CA 92614

 

 

 

 

Telephone: (949) 851-1100

 

 

 

 

Facsimile: (949) 851-1212

 

 

 

12


--------------------------------------------------------------------------------




14.          Amendments And Waivers.

This Agreement may not be amended, modified, superseded, canceled, or any terms
waived, except by written instrument signed by both parties, or in the case of
waiver, by the party to be charged.

15.          Successor and Assigns.

This Agreement is not assignable by Employee, nor by Employer except to an
affiliated or successor entity. This Agreement is binding on the parties’ heirs,
executors, administrators, other legal representatives, successors, and, to the
extent assignable, their assigns.

16.          Representations.

The person executing this Agreement on behalf of Employer hereby represents and
warrants on behalf of himself and Employer that he is authorized to represent
and bind Employer.  Employee specifically represents and warrants to Employer
that he is not now under any contractual or quasi-contractual obligations that
is inconsistent or in conflict with this Agreement or that would prevent, limit
or impair Employee’s performance of his obligations under this Agreement, (b) he
has had the opportunity to be represented by legal counsel of his choosing in
preparing, negotiating, executing and delivering this Agreement; and (c) fully
understands the terms and provisions of this Agreement.

17.          Counterparts; Facsimile Signatures.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original for all purposes. This Agreement may be executed by
a party’s signature transmitted by facsimile (“fax”), and copies of this
Agreement executed and delivered by means of faxed signatures shall have the
same force and effect as copies hereof executed and delivered with original
signatures. All parties hereto may rely upon faxed signatures as if such
signatures were originals. Any party executing and delivering this Agreement by
fax shall promptly thereafter deliver a counterpart signature page of this
Agreement containing said party’s original signature. All parties hereto agree
that a faxed signature page may be introduced into evidence in any proceeding
arising out of or related to this Agreement as if it were an original signature
page.

18.          Rules of Construction.

This Agreement has been negotiated by the parties and is to be interpreted
according to its fair meaning as if the parties had prepared it together and not
strictly for or against any party. References in this Agreement to “Sections”
refer to Sections of this Agreement, unless the context expressly indicates
otherwise. References to “provisions” of this Agreement refer to the terms,
conditions, restrictions and promises contained in this Agreement. References in
this Agreement to laws and regulations refer to such laws and regulations as in
effect on this date and to the corresponding provisions, if any, of any
successor law or regulation. At each place in this Agreement where the context
so requires, the masculine, feminine or neuter gender includes the others and
the singular or plural number includes the other. Forms of the verb “including”
mean “including without limitation” unless the context expressly indicates
otherwise. “Or” is inclusive and includes “and” unless the context expressly
indicates otherwise. The introductory headings at the beginning of Sections of
this Agreement are solely for the convenience of the parties and do not affect
any provision of this Agreement.

13


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

“EMPLOYER”

 

 

 

 

 

IMPAC COMMERCIAL CAPITAL
CORPORATION, a California corporation

 

 

 

 

 

By:

/s/ Richard J. Johnson

 

 

 

Name:

Richard J. Johnson

 

 

 

Title:

EVP, CFO

 

 

 

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

/s/ William D. Endresen

 

 

WILLIAM D. ENDRESEN

 

14


--------------------------------------------------------------------------------


EXHIBIT A

JOB DESCRIPTION AND RELATED ENTITIES

President, Impac Commercial Capital Corporation

Oversee the day to day operations of the Organization in support of policies,
goals and objectives established by the Board of Directors of Employer, and the
President, COO and CEO of Impac Mortgage Holdings, Inc. For purposes of this
Exhibit A, “Organization” means Employer and any affiliates or related entities
of Employer for whom Employee is requested to provide services pursuant to the
Employment Agreement by and between Employer and Employee dated as of January
31, 2006 (the “Agreement”).

Provide vision for the Organization and assume responsibility for its
development, growth and success. Participate in the oversight, management and
administration of Employer, either directly or through supervision of senior
managers.

Manage and supervise senior management and staff members that report to the
President.

Major Responsibilities include:

·                   Regularly report to the President, COO and CEO of Impac
Mortgage Holdings, Inc. and the Employer’s Board of Directors on the status of
Employer in achieving it’s business plan and goals;

·                   Responsible for reviewing Underwriting Guidelines, Policy
and Procedures and Quality Control Guidelines;

·                   Responsible for developing and maintaining relationships
with approved broker/correspondents;

·                   Assuring the profitable operation through production,
pricing and meeting securitization requirements;

·                   Decision making and providing direction as required; and

·                   Member of Employer’s Executive Committee.

Specific Tasks include:

·                   Provide monthly reports to the President, CFO and CEO of
Impac Mortgage Holdings, Inc. and to the Board of Directors of Employer;

·                   Provide final approval of all Employer’s loan requests;

·                   Direct regular Management meetings;

·                   Coordinate and communicate corporate objectives;

A-1


--------------------------------------------------------------------------------




·                   Oversee Quality Control Department; and

·                   Approve new loan products and pricing strategies.

Employee acknowledges, understands and agrees that Employee will be requested by
Employer to devote some or all of Employee’s time and effort during the term of
employment pursuant to the Agreement (and consistent with the above job
descriptions) to the businesses of Employer’s affiliates or related entities
pursuant to certain agreements between and among Employer and such affiliates or
related entities. Such affiliates and related entities include, but are not
limited to, the following: Impac Mortgage Holdings, Inc., Impac Funding
Corporation., Impac Warehouse Lending Group, IMH Assets Corp., Novelle Financial
Services, Inc., Impac Lending Group, Impac Secured Assets Corp., Impac Mortgage
Acceptance Corp., and Impac Foundation.

Employee further understands and acknowledges that, pursuant to the Agreement,
Employee may be directed by Employer to provide services consistent with the
above job descriptions to additional real estate investment trusts or other
entities which Employer establishes or with which Employer affiliates or becomes
related and for which there exists an agreement with Employer or any of the
above entities to provide such services.

Employee understands and acknowledges that Employee’s obligations under the
Agreement, including Employee’s duties under Section 4 thereof and the
Proprietary Rights and Inventions Agreement entered into pursuant to Section 6
thereof, shall apply and extend to Employee’s knowledge of the business of
Employer’s affiliates or related entities and any trade secret or other
confidential or proprietary information relating to same.

A-2


--------------------------------------------------------------------------------


EXHIBIT B

WAIVER AND RELEASE AGREEMENT

For full and valuable consideration, including, but not limited to, severance
payments made and to be made by Impac Commercial Capital Corporation and any
affiliate or related entity of Impac Commercial Capital Corporation
(collectively, “Employer”) to William D. Endresen (“Employee”) pursuant to the
Employment Agreement between Employer and Employee dated as of January 1, 2006
(the “Employment Agreement”), Employee, on the one part, and Employer and
Guarantor on the other part, hereby enter into this Waiver and Release Agreement
(“Waiver”), and each agrees to waive and release the other and, as the case may
be, the other’s stockholders, directors, officers, employees, affiliates,
agents, successors and assigns, if any, from all known and unknown claims,
agreements or complaints related to or arising under Employee’s employment with
Employer, including, but not limited to, any claim arising out of Employee’s
termination, any express or implied agreement between Employee and Employer
(other than each party’s respective rights and obligations under Sections 2.3,
2.4 and 4.1 of the Employment Agreement, and the Proprietary Rights and
Inventions Agreement), and any other federal or state constitutional provisions,
statutes or laws relating to an employee’s relationship with his employer,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the California Fair Employment and
Housing Act, and the California Labor Code.

This Waiver shall not include a waiver of any of the following: (i) any right to
defense and/or indemnification that Employee may have under California Labor
Code section 2802, or under any defense and indemnification policy or agreement;
(ii) any claim for breach of any pension, 401k or stock option plan of Employer;
or (iii) any claim that Employee may have against any officer, director,
employee, or agent of Employer or Guarantor for defamation or intentional
interference with prospective employment or business advantage.

This Waiver includes a waiver of any rights the parties may have under
Section 1542 of the California Civil Code, which states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Employee’s Waiver is conditioned upon Employer and Guarantor’s performance of
all of their severance obligations pursuant to Sections 2.3 and 2.4 of the
Employment Agreement. In the event that Employer materially breaches its
severance obligations under the Employment Agreement, then Employee shall be
entitled to pursue any claims as though this Waiver did not exist, and the
statute of limitations for any such claims shall be deemed to have been tolled
during the period from the date of Employee’s termination through the date
Employer breached it obligations.

Employer and Guarantor’s Waiver is conditioned upon Employee’s performance of
all of his obligations pursuant to Section 4.1 of the Employment Agreement. In
the event that

B-1


--------------------------------------------------------------------------------




Employee materially breaches his noncompete obligations under the Employment
Agreement, then Employer shall be entitled to pursue any claims as though this
Waiver did not exist, and the statute of limitations for any such claims shall
be deemed to have been tolled during the period from the date of Employee’s
termination through the date Employee breached his obligations. The parties to
this Waiver each acknowledge that each may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
the claims, suits, rights, actions, complaints, agreements, contracts, causes of
action, and liabilities of any nature whatsoever that are the subject of the
above release, and the parties expressly agree that this Waiver shall be and
remain effective in all respects regardless of such additional or different
facts.

Employee is advised as follows: (i) Employee should consult an attorney
regarding this Waiver before executing it; (ii) Employee has 21 days in which to
consider this Waiver and whether Employee will enter into it; (iii) this Waiver
does not waive rights or claims that may arise after it is executed; and (iv) at
anytime within seven days after executing this Waiver, Employee may revoke this
Waiver. This Waiver shall not become effective or enforceable until the seven
day revocation period set forth herein has passed.

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Employment Agreement.

Dated:

 

 

 

 

 

 

 

 

WILLIAM D. ENDRESEN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPAC COMMERCIAL CAPITAL
CORPORATION

 

 

 

 

 

By:

 

 

 

Print Name: Richard J. Johnson

 

 

Title: EVP, CFO

 

 

B-2


--------------------------------------------------------------------------------


EXHIBIT C

PROPRIETARY RIGHTS AND INVENTIONS AGREEMENT

In consideration of my employment by Impac Commercial Capital Corporation, a
California corporation (the “Company”), and the compensation I receive from the
Company, I agree to certain restrictions placed by the Company on my use and
development of information and technology, as more fully set out below.

1.             Proprietary Information. I understand that the Company possesses
and will possess Proprietary Information which is important to its business. For
purposes of this Agreement, “Proprietary Information” is information that was or
will be developed, created, or discovered by or on behalf of the Company or any
of its affiliates or related entities, or which became or will become known by,
or was or is conveyed to the Company, which has commercial value in the
Company’s business or the business of any of the Company’s affiliates or related
entities, unless (i) the information is or becomes publicly known through lawful
means; (ii) the information was rightfully in my possession or part of my
general knowledge prior to my employment by the Company as specifically
identified and disclosed by me in Exhibit A attached hereto; or (iii) the
information is disclosed to me without confidential or proprietary restriction
by a third party who rightfully possesses the information (without confidential
or proprietary restriction) and who did not learn of it directly from the
Company or any of its affiliates or related entities.

Proprietary Information includes information (whether conveyed orally or in
writing) relating to (i) client/customer lists, vendor lists or other lists or
compilations containing client, customer or vendor information; (ii) information
about investment techniques or strategies, investment research or analysis,
business techniques or strategies, processes, costs, profits, markets, marketing
plans, forecasts, sales or commissions; (iii) plans for new investment
techniques and strategies; (iv) the compensation, performance and terms of
employment of other employees; (v) all other information that has been or will
be given to me in confidence by the Company (or any affiliate or related entity
of the Company); (vi) software in various stages of development, and any
designs, drawings, schematics, specifications, techniques, models, data, source
code, algorithms, object code, documentation, diagrams, flow charts, research
development, processes and procedures relating to any software; (vii) any
documents, books, papers, drawings, schematics, models, sketches, computer
programs, databases or other data, including electronic data recorded or
retrieved by any means, that contain any Proprietary Information; and (viii) any
information described above which the Company or any of its affiliates or
related entities obtains from another party and which the Company or any of its
affiliates or related entities treats as proprietary or designates as
Proprietary Information.

2.             Company Materials. I understand that the Company and its
affiliates and related entities possess or will possess “Company Materials”
which are important to their respective businesses. For purposes of this
Agreement, “Company Materials” are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company or any of its
affiliates or related entities, whether such documents have been prepared by me
or by others. “Company Materials” include charts, graphs, notebooks, customer
lists, computer software, media or printouts, sound recordings and other
printed, typewritten or handwritten documents, as well as financial models and
the like.

C-1


--------------------------------------------------------------------------------




3.             Intellectual Property.

3.1           All Proprietary Information and all right, title and interest in
and to any patents, patent rights, copyrights, trademark rights, mask work
rights, trade secret rights, and all other intellectual and industrial property
and proprietary rights that currently exist or may exist in the future anywhere
in the world (collectively “Rights”) in connection therewith shall be the sole
property of the Company or its affiliates or related entities, as the case may
be. I hereby assign to the Company any Rights I may have or acquire in such
Proprietary Information. At all times, both during my employment with the
Company and after its termination, I will keep in confidence and trust and will
not use or disclose any Proprietary Information or anything relating to it
without the prior written consent of an officer of the Company except as may be
necessary and appropriate in the ordinary course of performing my duties to the
Company. The disclosure restrictions of this Agreement shall not apply to any
information that I can document is generally known to the public through no
fault of mine. Nothing contained herein will prohibit me from disclosing to
anyone the amount my wages.

3.2           All Company Materials shall be the sole property of the Company. I
agree that during my employment with the Company, I will not remove any Company
Materials from the business premises of the Company or deliver any Company
Materials to any person or entity outside the Company, except as I am required
to do in connection with performing the duties of my employment. I further agree
that, immediately upon the termination of my employment by me or by the Company
for any reason, or for no reason, or during my employment if so requested by the
Company, I will return all Company Materials, apparatus, equipment and other
physical property, and any reproduction of such property, excepting only (i) my
personal copies of records relating to my compensation and (ii) my copy of this
Agreement.

3.3           I agree that all “Inventions” (which term includes patentable or
nonpatentable inventions, original works of authorship, derivative works, trade
secrets, trademarks, copyrights, service marks, discoveries, patents,
technology, algorithms, computer software, application programming interfaces,
protocols, formulas, compositions, ideas, designs, processes, techniques,
know-how, data and all improvements, rights and claims related to the
foregoing), which I make, conceive, reduce to practice or develop (in whole or
in part, either alone or jointly with others) during my employment, shall be the
sole property of the Company to the maximum extent permitted by Section 2870 of
the California Labor Code. I hereby assign, without further consideration, all
such Inventions to the Company (free and clear of all liens and encumbrances),
and the Company shall be the sole owner of all Rights in connection therewith.
No assignment in this Agreement shall extend to Inventions, the assignment of
which is prohibited by Labor Code Section 2870, which states:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

C-2


--------------------------------------------------------------------------------




1.                                       Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer.

2.                                       Result from any work performed by the
employee for the employer.

I acknowledge that all original works of authorship which are made by me (in
whole or in part, either alone or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,” as
defined in the United States Copyright Act (17 USCA, Section 101). 1 will not
disclose Inventions covered by this Section 3.3 to any person outside the
Company, unless I am requested to do so by management personnel of the Company.

3.4           I agree to disclose promptly to the Company all Inventions and
relevant records, which records will remain the sole property of the Company. I
further agree that all information and records pertaining to any idea, process,
trademark, service mark, invention, technology, computer program, original work
or authorship, design, formula, discovery, patent, or copyright that I do not
believe to be an Invention, but is conceived, developed, or reduced to practice
by me (in whole or in part, either alone or jointly with others) during my
employment, shall be promptly disclosed to the Company (such disclosure to be
received in confidence). I will also disclose to the Company all Inventions
conceived, reduced to practice, used, sold, exploited or developed by me (in
whole or in part, either alone or jointly with others) within one (1) year of
the termination of my employment with the Company (“Presumed Inventions”); such
disclosures shall be received by the Company in confidence, to the extent they
are not assigned to the Company in Section 3.3, and do not extend such
assignment. Because of the difficulty of establishing when any Presumed
Invention is first conceived or developed by me, or whether it results from
access to Proprietary Information or the Company’s equipment, facilities, and
data, I agree that all Presumed Inventions and all Rights associated therewith
shall be presumed to be Inventions subject to assignment under Section 3.3. I
can rebut this presumption if I prove that a Presumed Invention is not an
Invention subject to assignment under Section 3.3.

3.5           I agree to perform, during and after my employment, all acts
deemed necessary or desirable by the Company to permit and assist it, at the
Company’s expense, in evidencing, perfecting, obtaining, maintaining, defending
and enforcing Rights or my assignment with respect to such Inventions in any and
all countries. Should the Company be unable to secure my signature on any
document necessary to apply for, prosecute, obtain, enforce or defend any Rights
relating to any assigned Invention, whether due to my mental or physical
incapacity or any other cause, I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents, as my agents and
attorneys-in-fact, with full power of substitution, to act for and in my behalf
and instead of me, to execute and file any documents and to do all other
lawfully permitted acts to further the above purposes with the same legal force
and effect as if executed by me.

3.6           Any assignment of copyright hereunder (and any ownership of a
copyright as a work made for hire) includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as “moral rights” (collectively “Moral Rights”). To the extent such Moral
Rights cannot be assigned under applicable law and to the

C-3


--------------------------------------------------------------------------------




extent the following is allowed by the laws in the various countries where Moral
Rights exist, I hereby waive such Moral Rights and consent to any action of the
Company that would violate such Moral Rights in the absence of such waiver and
consent. I will confirm any such waivers and consents from time to time as
requested by the Company.

3.7           Attached hereto as Exhibit A is a complete list of all existing
Inventions to which I claim personal ownership of as of the date of this
Agreement and that I desire to specifically clarify are not subject to this
Agreement, and I acknowledge and agree that such list is complete. If no such
list is attached to this Agreement, I represent that I have no such Inventions
at the time of signing this Agreement.

3.8           I understand that nothing in this Agreement is intended to expand
the scope of protection provided me by Sections 2870 through 2872 of the
California Labor Code.

4.             Prior Actions and Knowledge. I represent and warrant that from
the time of my first contact or communication with the Company, I have held in
strict confidence all Proprietary Information and have not (i) disclosed any
Proprietary Information or delivered any Company Materials to anyone outside of
the Company or any affiliate or related entity of the Company, or (ii) used,
copied, published, or summarized any Proprietary Information or removed any
Company Materials from the business premises of the Company, except to the
extent necessary to carry out my responsibilities as an employee of the Company.

5.             Non-Solicitation of Employees. I agree that for a period of
eighteen months following the termination of my employment with the Company, I
will not, on behalf of myself or any other person or entity, solicit the
services of any person who was employed by the Company or any affiliate or
related entity of the Company on the date of my termination of employment or at
any time during the six month period prior to the termination of my employment.

6.             No Conflict with Obligations to Third Parties. I represent that
my performance of all the terms of this Agreement will not breach any agreement
to keep in confidence proprietary or confidential information acquired by me in
confidence or in trust prior to my employment with the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith or in conflict with my employment with the Company.

7.             Remedies. I recognize that nothing in this Agreement is intended
to limit any remedy of the Company under the California Uniform Trade Secrets
Act. I recognize that my violation of this Agreement could cause the Company
irreparable harm, the amount of which may be extremely difficult to estimate,
making any remedy at law or in damages inadequate. Therefore, I agree that the
Company shall have the right to apply to any court of competent jurisdiction for
an order restraining any breach or threatened breach of this Agreement and for
any other relief the Company deems appropriate. This right shall be in addition
to any other remedy available to the Company.

8.             Survival. I agree that my obligations under Sections 3.1 through
3.6, 5 and 6 shall continue in effect after termination of my employment,
regardless of the reason or reasons for termination, and whether such
termination is voluntary or involuntary on my part, and that the Company is
entitled to communicate my obligations under this Agreement to any future
employer or potential employer of mine.

C-4


--------------------------------------------------------------------------------




9.             Controlling Law. This Agreement is and shall be governed and
construed in accordance with the laws of the State of California, regardless of
any laws on choice of law or conflicts of law of any jurisdiction.

10.           Severable Provisions. The provisions of this Agreement are
severable and if any one or more provisions is determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provisions to the extent enforceable, shall nevertheless
be binding and enforceable.

11.           Successors and Assigns. This Agreement shall be effective as of
the date I execute this Agreement and shall be binding upon me, my heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company, its subsidiaries, successors and assigns.

12.           Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original for all
purposes. This Agreement may be executed by a party’s signature transmitted by
facsimile (“fax”), and copies of this Agreement executed and delivered by means
of faxed signatures shall have the same force and effect as copies hereof
executed and delivered with original signatures. All parties hereto may rely
upon faxed signatures as if such signatures were originals. Any party executing
and delivering this Agreement by fax shall promptly thereafter deliver a
counterpart signature page of this Agreement containing said party’s original
signature. All parties hereto agree that a faxed signature page may be
introduced into evidence in any proceeding arising out of or related to this
Agreement as if it were an original signature page.

13.           Rules of Construction. This Agreement has been negotiated by the
parties and is to be interpreted according to its fair meaning as if the parties
had prepared it together and not strictly for or against any party. References
in this Agreement to “Sections” refer to Sections of this Agreement, unless the
context expressly indicates otherwise. References to “provisions” of this
Agreement refer to the terms, conditions, restrictions and promises contained in
this Agreement. References in this Agreement to laws and regulations refer to
such laws and regulations as in effect on this date and to the corresponding
provisions, if any, of any successor law or regulation. At each place in this
Agreement where the context so requires, the masculine, feminine or neuter
gender includes the others and the singular or plural number includes the other.
Forms of the verb “including” mean “including without limitation” unless the
context expressly indicates otherwise. “Or” is inclusive and includes “and”
unless the context expressly indicates otherwise. The introductory headings at
the beginning of Sections of this Agreement are solely for the convenience of
the parties and do not affect any provision of this Agreement.

14.           Amendments and Waivers. This Agreement may not be amended,
modified, superseded, canceled, or any terms waived, except by written
instrument signed by both parties, or in the case of waiver, by the party to be
charged.

C-5


--------------------------------------------------------------------------------




I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT OTHER THAN THE PROMISES
AND REPRESENTATIONS EXPRESSLY STATED IN THIS AGREEMENT AND IN THE EMPLOYMENT
AGREEMENT ENTERED INTO BETWEEN ME AND THE COMPANY CONCURRENTLY HEREWITH. I HAVE
COMPLETELY NOTED ON EXHIBIT A TO THIS AGREEMENT ANY PROPRIETARY INFORMATION AND
INVENTIONS THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT.

Dated as of: January 1, 2006

 

 

WILLIAM D. ENDRESEN

 

Accepted and Agreed to:

 

IMPAC COMMERCIAL CAPITAL
CORPORATION, a California corporation

 

By:

 

 

 

 

 

 

Name:

Richard J. Johnson

 

 

 

Title:

EVP, CFO

 

 

 

C-6


--------------------------------------------------------------------------------


EXHIBIT D

EMPLOYEE’S DISCLOSURE

Gentlemen:

1.             Except for the information and ideas listed below that rightfully
became part of my general knowledge prior to my first contact or communication
with the Company or any of its affiliates or related entities, I represent that
I am not in the possession of and have no knowledge of any information that can
be considered the Proprietary Information of Impac Commercial Capital
Corporation, a California corporation (the “Company”), other than information
disclosed by Company or any of its affiliates or related entities during my
employment negotiations or my prior employment with the Company or any of its
affiliates or related entities, which I understand and agree is the Proprietary
Information of Company or its affiliates or related entities, as the case may
be.

 

 

 

2.             Except for the complete list of Inventions set forth below, I
represent that I (in whole or in part, either alone or jointly with others) have
not made, conceived, developed or first reduced to practice any Inventions
relevant to the subject matter of my employment with the Company prior to my
employment with the Company or any of its affiliates or related entities.

 

No Inventions

 

 

 

 

 

 

 

See below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional sheets attached

 

 

 

 

 

 

 

 

 

 

 

 

WILLIAM D. ENDRESEN

 

D-1


--------------------------------------------------------------------------------